



COURT OF APPEAL FOR ONTARIO

CITATION:
Ruffudeen-Coutts v. Coutts, 2012
    ONCA 263

DATE: 20120424

DOCKET: C53918 (M40386)

Feldman, Sharpe and Epstein JJ.A.

BETWEEN

Aneesa Nadia Zamaludeen Ruffudeen-Coutts

Appellant (Moving Party)

and

Conrad Michael Coutts

Respondent (Responding Party)

Susan A. Metzler, for the appellant

Jodi L. Feldman, for the respondent

Heard: November 24, 2011

On appeal from the order of Justice Peter Hambly of the
    Superior Court of Justice, dated May 31, 2011.

COSTS ENDORSEMENT

[1]

By order
dated February 1, 2012, (Feldman J.A., dissenting), we
    dismissed Ms. Ruffudeen-Coutts application for leave to appeal without
    prejudice to her bringing a motion under Rule 59.06(2) of the
Rules
    of Civil Procedure
, R.R.O. 1990, Reg. 194,
    to set aside the order on the ground of facts arising or discovered after the
    order was made.

[2]

The parties have now made costs
    submissions.

[3]

Ms. Ruffudeen-Coutts submits that
    there should be no order as to costs. Mr. Coutts seeks costs on a substantial
    indemnity basis in the amount of $36,621.00.

[4]

Under Rule 24 of the
Family
    Law Rules
, O. Reg. 114/99, the successful
    party is presumptively entitled to costs:
Biant v. Sagoo
, 20 R.F.L. (5
th
) 284 (Ont. S.C.), at
    paras. 15-16. While Rule 24 has circumscribed the courts discretion to award
    costs, there remains a discretion to make no-costs awards: see
Murray
    v. Murray
(2005), 79 O.R. (3d) 147 (C.A.).

[5]

In our view, the circumstances of
    this case warrant a departure from the presumption set out in Rule 24.

[6]

Both parties are successful
    professionals. While any order as to costs imposes a burden, financial hardship
    is not a factor here. Neither party behaved unreasonably. The circumstances
    surrounding the order under appeal were extraordinary and not the making of
    either of the parties. The custody of a child was at issue. The issues
    presented to us were procedural and unusually complex and the disposition of
    this court could not and did not dispose of the substance of the dispute
    between the parties.

[7]

This is one of those cases in
    which it is appropriate to make no order as to costs of the appeal.

Robert P.
    Sharpe J.A.

G.J. Epstein J.A.


